

116 S4042 IS: Frontline At-Risk Manual Laborers Protection Act
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4042IN THE SENATE OF THE UNITED STATESJune 23, 2020Mr. Merkley (for himself, Mr. Blumenthal, Mr. Sanders, Ms. Harris, Ms. Warren, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo protect agricultural workers from the impacts of the coronavirus pandemic, and for other purposes.1.Short titleThis Act may be cited as the Frontline At-Risk Manual Laborers Protection Act or the FARM Laborers Protection Act.2.DefinitionsIn this Act:(1)Agricultural workThe term agricultural work means food production work involving the physical interaction with food products, including—(A)all agricultural work, farming, fishing, forestry, ranching, processing, canning, slaughtering, packaging, baking, butchering, and other food production work, such as any service or activity included within the provisions of section 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)), or section 3121(g) of the Internal Revenue Code of 1986; and (B)the handling, planting, drying, packing, packaging, processing, freezing, or grading prior to delivery for storage of any agricultural or horticultural commodity in its unmanufactured state.(2)Agricultural workerThe term agricultural worker means an individual—(A)regardless of citizenship or immigration status;(B) who is—(i)an employee of a covered agricultural producer; or(ii)an individual performing any service or labor for remuneration for a covered agricultural producer, without regard as to whether the individual is classified as an independent contractor by the covered agricultural producer; and(C)whose work and duties include agricultural work.(3)CoronavirusThe term coronavirus means the novel coronavirus disease 2019 (COVID–19).(4)Covered agricultural producerThe term covered agricultural producer means an employer engaged in commerce, including any agricultural employer as defined in section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802), that receives any Federal agriculture-specific coronavirus funding.(5)Covered contractorThe term covered contractor means a person who—(A)has entered into an agreement with a covered agricultural producer—(i)to provide agricultural workers to perform work for the covered agricultural producer; or(ii)to pay the agricultural workers of a covered agricultural producer; and(B)has accepted grant funds under section 202 from the covered agricultural producer.(6)Covered periodThe term covered period, when used with respect to a covered agricultural producer, means the period—(A)beginning on the first date after the date of enactment of this Act that the covered agricultural producer is approved for Federal agriculture-specific coronavirus funding; and (B)ending on the date that is 90 days after the date of the expiration of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to the coronavirus. (7)EmployThe term employ has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203) and section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802).(8)EmployeeThe term employee includes—(A)an employee, as defined in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203); and(B)an employee, as such term is used for purposes of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.).(9)EmployerThe term employer includes—(A)an employer, as defined in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203); and(B)an employer, as such term is used for purposes of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.). (10)Federal agriculture-specific coronavirus fundingThe term Federal agriculture-specific coronavirus funding means Federal funding that is provided—(A)during the period beginning on the date of enactment of this Act and ending on the date described in paragraph (6)(B); and(B)to the covered agricultural producer for purposes—(i)of addressing, responding to, or mitigating the spread of the coronavirus in agriculture; or (ii)related to the effects of co­ro­na­vi­rus on agriculture production or sales. (11)Highly compensatedThe term highly compensated, when used with respect to an agricultural worker, means an agricultural worker who is paid $100,000 or more per year by a covered agricultural producer. (12)PersonThe term person includes—(A) a person as defined in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203); and(B)a person as defined in section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802).3.General provisions(a)Rule of constructionNothing in this Act shall be construed to in any way diminish the rights or benefits that an employee is entitled to under any—(1)other Federal, State, or local law;(2)collective bargaining agreement; or(3)existing employer policy to provide greater rights or benefits, including more emergency paid sick leave or other leave, to an employee than is otherwise required under this title. (b)ClarificationNothing in this Act is intended to limit any other Federal, State, or local authority to promulgate, enforce, or maintain laws or rules regarding protections, rights, or benefits related to the coronavirus.IDirect Funding Requirements101.Sick leave(a)In generalA covered agricultural producer shall, during the covered period, provide all agricultural workers of the covered agricultural producer with emergency paid sick leave, in the same manner as emergency paid sick leave is provided under division E of the Families First Coronavirus Response Act (29 U.S.C. 2601 note), without regard to the number of employees employed by the covered agricultural producer. (b)Tax creditsFor purposes of section 7001(c) of the Families First Coronavirus Response Act (26 U.S.C. 3111 note), paid sick leave required to be provided under subsection (a) by covered agricultural producers employing 500 or less employees shall be treated as required to be paid by reason of the Emergency Paid Sick Leave Act. 102.Premium pay(a)Pandemic premium pay(1)In generalA covered agricultural producer or a covered contractor shall, in accordance with this section, provide each agricultural worker of the covered agricultural producer with premium pay at a rate equal to $13 for each hour of work performed by the agricultural worker for the covered agricultural producer during the period described in subsection (f). (2)Maximum amountsThe total amount of all premium pay under this subsection that a covered agricultural producer or covered contractor is required to provide to an agricultural worker shall not exceed—(A)for an agricultural worker who is not highly compensated, $10,000 reduced by employer payroll taxes with respect to such premium pay; or (B)for an agricultural worker who is highly compensated, $5,000 reduced by employer payroll taxes with respect to such premium pay. (3)No employer discretionA covered agricultural producer or covered contractor shall not have any discretion to determine which portions of work performed by an agricultural worker qualify for premium pay under this subsection, but shall pay such premium pay for any increment of time worked by the agricultural worker up to the maximum amount applicable to the agricultural worker under paragraph (2). (4)Timing(A)In generalA covered agricultural producer or covered contractor shall commence payment of the premium pay required under this subsection as quickly as practicable, but not later than the earlier of—(i)the date that is 30 days after the receipt of grant funds under section 202 by the covered agricultural producer or covered contractor, respectively; or(ii)the date that is 90 days after the first day of the emergency period applicable to the covered agricultural producer. (B)Past paymentsA covered agricultural producer or covered contractor shall include, in the first payment of premium pay made under this subsection to an agricultural worker, all premium pay due to the agricultural worker for work occurring before the date of payment and during the emergency period applicable to the covered agricultural producer.(b)Prohibition on reducing compensation and displacement(1)In generalAny payments made to an agricultural worker as premium pay under subsection (a) shall be in addition to all other compensation, including all wages, remuneration, or other pay and benefits, that the agricultural worker otherwise receives from the covered agricultural producer or covered contractor. (2)Reduction of compensationA covered agricultural producer or covered contractor shall not, during the period described in subsection (f), reduce or in any other way diminish, any other compensation, including the wages, remuneration, or other pay or benefits, that the covered agricultural producer or covered contractor provided to the agricultural worker on the day before the date of enactment of this Act. (3)DisplacementA covered agricultural producer or covered contractor shall not take any action to displace an agricultural worker (including partial displacement such as a reduction in hours, wages, or employment benefits) for purposes of hiring an individual for an equivalent position at a rate of compensation that is less than is required to be provided to an agricultural worker under paragraph (2). (c)Demarcation from other compensationThe amount of any premium pay paid under subsection (a) shall be clearly demarcated as a separate line item in each paystub or other document provided to an agricultural worker that details the remuneration the agricultural worker received from the covered agricultural producer or covered contractor for a particular period of time. If any agricultural worker does not otherwise regularly receive any such paystub or other document, the covered agricultural producer or the covered contractor shall provide such paystub or other document to the agricultural worker for the duration of the premium pay period. (d)Exclusion from wage-Based calculationsAny premium pay under subsection (a) paid to an agricultural worker under this section by a covered agricultural producer or covered contractor shall be excluded from the amount of remuneration for work paid to the agricultural worker for purposes of—(1)calculating the agricultural worker's eligibility for any wage-based benefits offered by the covered agricultural producer or covered contractor;(2)computing the regular rate at which such agricultural worker is employed under section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207); and (3)determining whether such agricultural worker is exempt from application of such section 7 under section 13(a)(1) of such Act (29 U.S.C. 213(a)(1)).(e)Agricultural worker death(1)In generalIn any case in which an agricultural worker of a covered agricultural producer exhibits symptoms of the coronavirus and dies as a result of the coronavirus during the period described in subsection (f), the covered agricultural producer or covered contractor shall pay as a lump sum to the next of kin of the agricultural worker for premium pay under subsection (a)—(A)for an agricultural worker who is not highly compensated, the amount determined under subsection (a)(2)(A) minus the total amount of any premium pay the worker received under subsection (a) prior to the death; or(B)for an agricultural worker who is highly compensated, the amount determined under subsection (a)(2)(B) minus the amount of any premium pay the worker received under subsection (a) prior to the death.(2)Treatment of lump sum payments(A)Treatment as premium payFor purposes of this title, any payment made under this subsection shall be treated as premium pay under subsection (a). (B)Treatment for purposes of Internal Revenue Code of 1986For purposes of the Internal Revenue Code of 1986, any payment made under this subsection shall be treated as a payment for work performed by the agricultural worker. (f)Emergency periodThe emergency period described in this subsection shall be, for each covered agricultural producer or covered contractor of a covered agricultural producer, the period—(1)beginning on the first date that the covered agricultural producer is approved to receive Federal agriculture-specific coronavirus funding; and(2)ending on the earlier of—(A)the date that is 60 days after the date of the expiration of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to the co­ro­na­vi­rus; or(B)the date on which—(i)all grant funds available to the Secretary of Agriculture for grants under section 202 have been obligated; and(ii)in the case of a covered producer who has received a grant under section 202 or a covered contractor, the covered producer or covered contractor (as the case may be) has expended all funds provided under the grant for the purposes described in section 202(a). 103.Job security for agricultural workers(a)In generalEach covered agricultural producer shall limit the involuntary furloughing or termination of employment or contracts of agricultural workers during the covered period, in accordance with the regulations promulgated by the Secretary of Labor.(b)RegulationsBy not later than 30 days after the date of enactment of this Act, the Secretary of Labor shall promulgate regulations to carry out subsection (a) to ensure that willing agricultural workers are able to continue working during the covered period, taking into account the protection of the health, safety, and economic security of agricultural workers. 104.Coronavirus guidelines of the Centers for Disease Control and Prevention(a)In generalTo safeguard the food security of the United States and prevent the spread of the co­ro­na­vi­rus in agriculture, each covered agricultural producer shall make a substantial and demonstrable effort to document and implement the guidelines described in subsection (b) during the covered period. (b)GuidelinesThe guidelines described in this subsection—(1)are the most recent guidelines or recommendations developed by the Centers for Disease Control and Prevention relating to agricultural workers and employment and agricultural producers, including guidelines related to sanitation in work sites, housing, and transportation provided to agricultural workers; and (2)include, at the minimum, the following: (A)The immediate shutdown, deep cleaning, and disinfecting of all areas where a symptomatic employee was present.(B)Immediate notice of possible exposure to employees who worked in close proximity of someone who has tested positive for the co­ro­na­vi­rus.(C)Informing employees of their rights to secure compensation during any resulting quarantine period, including—(i)emergency paid sick leave under section 101 of this title or under division E of the Families First Coronavirus Response Act (29 U.S.C. 2601 note), as applicable; and (ii)for covered agricultural producers who are employers covered by the Family and Medical Leave Act of 1993 (29 U.S.C. 2601), emergency paid family leave described in section 102(a)(1)(F) of such Act (29 U.S.C. 2612(a)(1)(F)).(D)Such steps as are necessary to ensure that—(i)ill employees stay home or remain isolated in housing;(ii)employees leave the worksite if feeling or appearing ill with coronavirus-related symptoms; and(iii)employees are provided with transportation to leave the worksite, as needed.(E)The immediate informing of the relevant State or local health department of any employees testing positive for the coronavirus or sent to quarantine for possible exposure to the coronavirus, which report shall include the covered agricultural producer’s name, the exact field location, and the names, addresses, and telephone numbers of impacted employees.(F)At the beginning of each work day—(i)a review of the symptom checklist with the agricultural workers concerning themselves and their households; and (ii)a temperature check of all the employees of the covered agricultural producers, with respect to which—(I)all thermometers shall be properly sanitized between each use and each day; and(II)any worker with a temperature of 100.4 degrees Fahrenheit or higher shall be considered to have a fever.(G)Continual monitoring for and review of guidance issued by the Centers for Disease Control and Prevention regarding the co­ro­na­vi­rus.(H)Providing a copy of the guidelines required under this section to all employees of the covered agricultural producer in the language or languages the employees understand. 105.Enforcement(a)Prohibited acts, penalties, and enforcement(1)Prohibited actsIt shall be unlawful for a person to—(A)violate any provision of this title applicable to such person; or(B)discharge or in any other manner discriminate against any agricultural worker because such agricultural worker has filed any complaint or instituted or caused to be instituted any proceeding under or related to this title, or has testified or is about to testify in any such proceeding. (2)Enforcement and penalties(A)Duties of Secretary of LaborThe Secretary of Labor shall have authority to enforce the requirements of this title, as provided in this section.(B)Unpaid sick leaveA violation of section 101 shall be deemed a failure to pay minimum wages in violation of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) and be subject to enforcement and the penalties described in sections 16 and 17 of such Act (29 U.S.C. 216, 217) with respect to such violation, subject to subparagraph (F).(C)Premium pay violationsA violation of section 102 shall be deemed a violation of section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) and unpaid amounts required under this section shall be treated as unpaid overtime compensation under such section 7 and subject to enforcement and the penalties described in sections 16 and 17 of such Act (29 U.S.C. 216, 217) for such a violation, subject to subparagraph (F). (D)Job security and coronavirus guideline violationsA violation of section 103 or 104 shall be treated as a violation of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) and subject to enforcement and the penalties described in section 16 and 17 of such Act (29 U.S.C. 216, 217) for such a violation—(i)except that the remedies available for an agricultural worker shall be the relief available under subsection (c)(2)(B); and(ii)subject to subparagraph (F).(E)Discharge or discriminationA violation of paragraph (1)(B) shall be deemed a violation of section 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)(3)), and subject to enforcement and the penalties described in sections 16 and 17 of such Act (29 U.S.C. 216, 217) for such a violation, subject to subparagraph (F).(F)No criminal penaltiesA violation of this Act shall not be subject to any criminal penalty.(b)Investigation and administrative action(1)In generalTo ensure compliance with the provisions of this title, including any regulation or order issued under this title, the Secretary of Labor shall have the authority to receive, investigate, and attempt to resolve complaints in the same manner as the Secretary receives, investigates, and attempts to resolve complaints of violations under section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209), including the investigative authority provided under section 11(a), and the subpoena authority under section 9, of such Act (29 U.S.C. 211(a), 209). (2)State agenciesThe Secretary of Labor may, for the purpose of carrying out the functions and duties under this section, utilize the services of State and local agencies in accordance with section 11(b) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(b)). (c)Agricultural worker enforcement(1)Right of actionAn action alleging a violation of this title may be maintained against a person in any Federal or State court of competent jurisdiction by one or more agricultural workers or their representative for and on behalf of the agricultural workers, or the agricultural workers and others similarly situated, in the same manner as an action brought by an employee under section 16(b) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(b)).(2)LiabilityDamages available under paragraph (1) shall include—(A)in the case of a violation of section 101 or 102, the damages and remedies available for a violation of section 6 or 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206, 207); (B)in the case of a violation of section 103 or 104, an amount not to exceed the actual damages, statutory damages of not more than $500 per plaintiff per violation, or other equitable relief (including reinstatement), except—(i)multiple infractions of a single provision of section 103 or 104, or regulations promulgated under either such section, shall constitute only one violation for purposes of determining the amount of statutory damages due a plaintiff; and (ii)in any class action, the amount of damages shall not exceed the lesser of—(I)the amount equal to $500 per plaintiff per violation; and(II)$500,000; and(C)in the case of a violation of subsection (a)(1)(B), the damages and remedies available for a violation of section 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)(3)).(D)Court costs and attorney's feesIn any action commenced under this subsection, if the plaintiff is a prevailing party, the court shall, in addition to any judgment awarded to a plaintiff, allow a reasonable attorney's fee to be paid by the defendant, and costs of the action.(3)No waiverIn an action alleging a violation of subparagraph (A) or (B) of subsection (a)(1) brought by one or more agricultural workers or their representative for and on behalf of the persons as described in paragraph (1), no court of competent jurisdiction may grant the motion of the respondent to compel arbitration, under chapter 1 of title 9, United States Code, or any analogous State arbitration statute, of the claims involved. An agricultural worker’s right to bring an action under this subsection on behalf of similarly situated agricultural workers to enforce such rights may not be subject to any private agreement that purports to require the agricultural workers to pursue claims on an individual basis. (d)RecordkeepingA covered agricultural producer or a covered contractor shall make, keep, and preserve records pertaining to compliance with any applicable provisions of this title in accordance with section 11(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(c)) and in accordance with regulations prescribed by the Secretary of Labor. 106.Effective date; terminationThe requirements of this title shall—(1)take effect beginning on the date of enactment of this Act; and(2)cease to have force and effect on the date that is 90 days after the date of the expiration of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to the coronavirus. IIAgricultural Worker Assistance201.Grants for agricultural producers to implement CDC recommendations(a)DefinitionsIn this section:(1)Eligible agricultural producerThe term eligible agricultural producer means an agricultural producer with not more than 50 employees.(2)Qualifying equipmentThe term qual­i­fy­ing equipment means—(A)a handwashing station;(B)a portable restroom; and(C)personal protective equipment.(3)SecretaryThe term Secretary means the Secretary of Agriculture.(b)GrantsThe Secretary shall provide grants to eligible agricultural producers for the purchase of qualifying equipment.(c)AmountThe amount of a grant under subsection (b) shall be the product obtained by multiplying—(1)$500; and(2)the number of employees of the eligible agricultural producer.(d)Proof of purchase; return of fundsNot later than 60 days after the date on which an eligible agricultural producer receives a grant under this section, the eligible agricultural producer shall—(1)submit to the Secretary proof of purchase of qualifying equipment; and(2)return to the Secretary the amount of the grant funds, if any, that was not used by the eligible agricultural producer to purchase qualifying equipment, as described in the proof of purchase submitted under paragraph (1).(e)ConditionsAn eligible agricultural producer shall use a grant under this section—(1)to purchase qualifying equipment as necessary to meet guidelines for sanitation issued by the Centers for Disease Control and Prevention; and(2)to purchase—(A)not more than 1 hand washing station and 1 portable restroom per 10 employees of the eligible agricultural producer, unless the guidelines described in paragraph (1) require a greater number of qualifying equipment; and(B)such personal protective equipment as the eligible agricultural producer determines to be necessary to meet the guidelines described in paragraph (1).202.Premium pay grants(a)Grants(1)For pandemic premium payThe Secretary of Agriculture shall, from amounts made available under subsection (g), award a grant to each covered agricultural producer that applies for a grant, in accordance with this section, for the purpose of providing premium pay to agricultural workers under section 102, including amounts paid under section 102(e). (2)EligibilityAny covered agricultural producer, including a covered agricultural producer subject to a civil penalty under section 105, shall be eligible for a grant under paragraph (1). (b)Amount of grants(1)In generalThe maximum amount available for making a grant under subsection (a)(1) to a covered agricultural producer shall be equal to the sum of—(A)the amount obtained by multiplying $10,000 by the number of agricultural workers the producer certifies, in the application submitted under subsection (c)(1), as employing, or providing remuneration to for services or labor, who are paid wages or remuneration by the producer at a rate that is less than $100,000 per year; and(B)the amount obtained by multiplying $5,000 by the number of highly compensated agricultural workers the producer certifies, in the application submitted under subsection (c)(1), as employing, or providing remuneration to for services or labor, who are paid wages or remuneration by the producer at a rate that is equal to or greater than $100,000 per year. (2)No partial grantsThe Secretary of Agriculture shall not award a grant under this section in an amount less than the maximum described in paragraph (1). (c)Grant application and disbursal(1)ApplicationAny covered agricultural producer seeking a grant under subsection (a)(1) shall submit an application to the Secretary of Agriculture at such time, in such manner, and complete with such information as the Secretary may require.(2)Notice and certification(A)In generalThe Secretary of Agriculture shall, within 15 days after receiving a complete application from a covered agricultural producer eligible for a grant under this section—(i)notify the producer of the Secretary’s findings with respect to the requirements for the grant; and(ii)(I)if the Secretary finds that the covered agricultural producer meets the requirements under this section for a grant under subsection (a), provide a certification to the producer—(aa)that the producer has met such requirements; and(bb)of the amount of the grant payment that the Secretary has determined the producer shall receive based on the requirements under this section; or(II)if the Secretary finds that the covered agricultural producer does not meet the requirements under this section for a grant under subsection (a), provide a notice of denial stating the reasons for the denial and provide an opportunity for administrative review by not later than 10 days after the denial. (B)TransferNot later than 7 days after making a certification under subparagraph (A)(ii) with respect to a covered agricultural producer, the Secretary of Agriculture shall make the appropriate transfer to the producer of the amount of the grant.(d)Use of funds(1)In generalA covered agricultural producer receiving a grant under this section shall use the amount of the grant solely for the following purposes:(A)Providing premium pay under section 102(a) to agricultural workers in accordance with the requirements for such payments under such section, including providing payments described in section 102(e) to the next of kin of agricultural workers in accordance with the requirements for such payments under such section. (B)Paying employer payroll taxes with respect to premium pay amounts described in subparagraph (A), including such payments described in section 102(e). Each dollar of a grant received by a covered agricultural producer under this section shall be used as provided in subparagraph (A) or (B) or returned to the Secretary of Agriculture. (2)No other uses authorizedA covered agricultural producer who uses any amount of a grant for a purpose not required under paragraph (1) shall be considered to have misused funds in violation of section 102. (3)Use of covered contractors(A)In generalIn any case where a covered agricultural producer receiving a grant under this section has, or enters into, an agreement with another entity regarding providing or paying agricultural workers for the covered agricultural producer—(i)the covered agricultural producer shall—(I)not later than 3 days after receipt of the grant funds under this section, notify, in writing, the contracting entity about the requirement under section 102 to provide premium pay to agricultural workers;(II)not later than 14 days after receipt of the grant funds under this section, transfer the amounts needed to provide premium pay under section 102(a), including providing payments described in section 102(e), to the contracting entity for disbursement to the agricultural workers; and(III)remain responsible for the use of the funds in accordance with paragraph (1) and section 102; and (ii)the contracting entity shall—(I)as a condition of receipt of such amounts, agree, in writing, to comply with the requirements of section 102, with respect to the agricultural workers of the covered agricultural producer; and(II)maintain, and report to the covered agricultural producer and the Secretary of Labor, payroll documents recording the payment of premium pay to the agricultural workers.(B)Effect of transfer of fundsBy accepting grant funds under subparagraph (A) from a covered agricultural producer—(i)the covered contractor agrees to provide premium pay, in accordance with paragraph (1) and as required under section 102, to the agricultural workers of the covered agricultural producer and to comply with the requirements of section 105(a)(1)(B) with respect to such agricultural workers; and (ii)the covered contractor shall be subject to the enforcement provisions under section 105 for violating section 102 or section 105(a)(1)(B) with respect to such agricultural workers. (4)Refund(A)In generalIf a covered agricultural producer receives a grant under this section and, for any reason, does not provide every dollar of such grant to agricultural workers in accordance with the requirements of this Act, then the producer shall refund any such dollars to the Secretary of Agriculture not later than June 30, 2021. Any amounts returned to the Secretary shall remain available to the Secretary for additional grants under this section.(B)Requirement for not reducing compensationA covered agricultural producer who is required to refund any amount under this paragraph shall not reduce or otherwise diminish an eligible worker’s compensation or benefits in response to or otherwise due to such refund. (e)RecoupmentIn addition to all other enforcement and remedies available under this Act or any other law, the Secretary of Agriculture shall establish a process under which the Secretary shall recoup the amount of any grant awarded under subsection (a)(1) if the Secretary determines that the covered agricultural producer receiving the grant—(1)did not provide all of the dollars of such grant to the agricultural workers of the producer or, in the case of payments made under section 102(e), the next of kin of such workers; (2)did not, in fact, have the number of agricultural workers certified by the producer in accordance with subparagraphs (A) and (B) of subsection (b)(1); (3)did not pay the agricultural workers for the number of hours the producer claimed to have paid; or (4)otherwise misused funds or violated this section.(f)Tax treatment(1)Exclusion from incomeFor purposes of the Internal Revenue Code of 1986, any grant received by a covered agricultural producer under this section shall not be included in the gross income of such covered agricultural producer.(2)Denial of double benefit(A)In generalIn the case of a covered agricultural producer that receives a grant under this section—(i)amounts paid under subsection (a) or (e) of section 102 shall not be taken into account as wages for purposes of sections 41, 45A, 51, or 1396 of the Internal Revenue Code of 1986 or section 2301 of the CARES Act (Public Law 116–136); and(ii)any deduction otherwise allowable under such Code for applicable payments during any taxable year shall be reduced (but not below zero) by the excess (if any) of—(I)the aggregate amounts of grants received under this section; over(II)the sum of any amount refunded under subsection (d) plus the aggregate amount of applicable payments made for all preceding taxable years. (B)Applicable paymentsFor purposes of this paragraph, the term applicable payments means amounts paid as premium pay under subsection (a) or (e) of section 102 and amounts paid for employer payroll taxes with respect to such amounts.(C)Aggregation ruleRules similar to the rules of subsections (a) and (b) of section 52 of the Internal Revenue Code of 1986 shall apply for purposes of this section.(3)Information reportingThe Secretary of Agriculture shall submit to the Commissioner of Internal Revenue statements containing—(A)the name and tax identification number of each covered agricultural producer receiving a grant under this section;(B)the amount of such grant; and(C)any amounts refunded under subsection (d)(4).(g)Authorization and appropriationsThere are authorized to be appropriated, and there are appropriated, out of any amounts in the Treasury not appropriated, such sums as are necessary for the Secretary of Agriculture to award grants under this section to all eligible agricultural producers that submit a complete application under subsection (c).(h)Emergency designation(1)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in senateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 